Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Examiner Remarks
This application is a continuation of 15722809 (filed 10/02/2017, now U.S. Patent #10637791), which is a continuation of 14375352 (filed 07/29/2014, now U.S. Patent #9813350), which is a national stage entry of PCT/JP2013/051708 (international filing date: 01/28/2013) and claims foreign priority to application of Japan 2012-019155 (filed 01/31/2012).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 is rejected under 35 U.S.C. 103(a) as being unpatentable over RHYU et al. (US 20120324521 A1, hereinafter RHYU), in view of HA et al. (US 20110119395 A1, hereinafter HA).

Regarding claim 1, RHYU teaches a generation device comprising (in general, see fig. 2-3 and their corresponding paragraphs 15-24): 
a memory and a processor, wherein the processor is configured to perform steps of (see at least para. 27, e.g. the apparatus): 
generating a payload; generating a payload type indicating that a media unit is included in the payload (see at least para. 56, along with para. 43 and table 1, e.g. assets in payloads have various asset types); 
assigning first transport sequence information indicating a transport sequence number of the payload within a content (see at least para. 56, e.g. assets are enumerated);
assigning transport information of the payload within a subset of the content (see at least para. 22 of fig. 3, e.g. encoding contents in to fragments); and 
generating a packet including the payload type, the first transport sequence information and the second transport sequence information (see at least para. 23, e.g. into a format of package).
RHYU differs from the claim, in that, it does not specifically disclose assigning second transport sequence information indicating a transport sequence number of the payload within a subset of the content; which is well known in the art and commonly used for maintaining better quality of service.
HA, for example, from the similar field of endeavor, teaches a mechanism of assigning second transport sequence information indicating a transport sequence number of the payload within a subset of the content (see at least para. 180 of fig. 10A, e.g. slices); which would have been obvious to and can be easily adopted by one of ordinary skill in the art to incorporate HA into the device of RHYU for maintaining better quality of service.

Response to Arguments
Applicant's arguments filed 04/12/2021 have been fully considered but they are not persuasive.  Examiner offers explanations and reasons in the following sections.
Regarding independent claim 1, applicant argues that (applicant’s emphasis included, if any):
“Argument: The prior art does not disclose or make obvious every feature of the claims. 
Among its features, claim 1 recites assignment of both “a first transport sequence information” and “a second transport sequence information”, each included in a generated packet and respectively indicating a “transport sequence number of the payload within a content ’ and a “transport sequence number of the payload within a subset of the content’. Thus, the packet includes at least two transport sequence numbers: one referencing the payload within a content, and the other referencing the payload within a subset of the content.

As the Office Action does not specify, it is not entirely clear what features of the prior art. are alleged to correspond with features of the claim. With respect, the identification of prior art features is so terse as to be unclear. As best, can be deduced, it. appears that the Office Action intends that Ha’s “slices” correspond with the “payload within a subset of the content’ in the claims. However, a slices are units that constitute an asset, (see, e.g., Ha at para.[0102],[0122]), and so cannot themselves be respectively considered to be an asset. (Where “Video streams, audio streams, etc., are representative examples of assets.” Rhyu, at para.[0022|.) Thus, it appears that the Office Action intends an interpretation in which Rhyu’s 

The Office Action identifies “at least para. 56” of Rhyu as allegedly disclosing or making obvious the “first transport sequence information indicating a transport sequence number of the payload within a content'. Paragraph [0056] states:

The asset list information provides a list of assets included in one package. Data within a package payload corresponds to the assets, which should be enumerated in the asset list.

That is, each “package payload” includes multiple assets (i.e., multiple “video streams, audio streams, etc.”). As described by Rhyu, a “package” includes a combination of these “associated assets” (plural) and “configuration information”. See para.[0036].  The assets are “provided for a multimedia service” (para.[0035]), and “are not physically multiplexed” (para.[0038]). The assets may include video segments (e.g., different view angles), various audio segments (e.g., corresponding to the view angles or including different languages), subtitles for the video segments, etc. See, e.g., para.[0045]. An asset list, then simply numbers the assets within the package. It does not provide a sequence of payloads for transport over one or more networks, however.

To the extent an “enumerated” list of assets could be considered a sequence number, Rhyu’s disclosure does not teach or suggest that the numbered asset list indicates a transport sequence. Rather, the asset list—disclosed by Rhyu as being included the configuration information (Cl) of the package that carries the assets (see para.[0051])----simply enumerates the un-multiplexed video, audio, text, etc. assets in a media package. However, even if such list is interpreted to provide “sequence information” (not conceded), such information is limited to the assets within a media package. In contrast, claim 1 of the present application does not recite sequence of assets but recites “first transport sequence information indicating a transport sequence number of the payload.”  Payload and asset are not the same thing.

If, instead, the Examiner considers Rhyu’s “access unit.” (AU) as corresponding to a payload in the present claim 1, it is clear that Rhyu does not disclose assigning information indicating a transport sequence number of an ALT (payload). Since claim 1 of the present application recites assignment of information indicating the transport sequence payloads (a first for a payload within a content, a second for payload within a subset of the content), the combination of Rhyu and Ha would be the combination of an access unit (AU) of Rhyu with the slice of Ha. However, the Office Action instead combines assets of Rhyu with the slice of Ha. This is a contradictory combination.

Cited paragraph [0056] of Rhyu states: “The asset list information provides a list of assets included in one package. Data within a package payload corresponds to the assets, which should be enumerated in the asset, list.” Thus, a “package payload” comprises assets listed in an asset, list. In contrast, the payload in the claims

In short, Rhyu fails to disclose or suggest at least that the examiner-cited list of assets (even “enumerated”) has anything to do assignment of information indicating “a transport sequence number” of features allegedly corresponding to the “payload" of claim 1. There is no assignment of information indicating a transport sequence of a “package” or of an “access unit” (AU).  Moreover, Rhyu does not disclose or suggest that a first transport sequence information is assigned that indicates the transport sequence number of the “payload within a content“.  Ha does not remedy the deficiencies of Rhyu with respect to “assigning a first transport sequence information indicating a transport sequence number of the payload within a content.”  (Remarks, pages 3-5)

The arguments are carefully reviewed.  The examiner respectfully disagrees.  To be more specific, RHYU in para. 56 discloses that data within a package payload corresponds to asserts, that is, the combination of any media data to be sent in a package is of the package payload, which is broken down into assets that ae enumerated in the asset list (can also be seen in fig. 5 as asset1, asset2, asset3 in E2 and E1).  While RHYU in fig. 3 discloses that the asset units are further broken down into Slices, it does not show slice numbers.  However, HA, from the similar field of endeavor, indeed show slice numbers in detail (see at least HA’s fig. 10A).  Therefore, the combination of RHYU and HA are proper, and together they indeed teach or suggest the argued features of “…generating a payload; …assigning first transport sequence information indicating a transport sequence number of the payload within a 
Accordingly, for all pending claim(s), in view of the response above, the examiner has maintained the rejection as presented and believes all rejections are proper and should be sustained.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEE LAM whose telephone number is 571-270-7577.  The examiner can normally be reached on Mon-Fri 8am-5pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/YEE F LAM/Primary Examiner, Art Unit 2465